Citation Nr: 0528192	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  01-02 022	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) 
benefits for the veteran's estranged spouse prior to the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clark C. Evans, Esquire (to be 
clarified)


WITNESSES AT HEARING ON APPEAL

Appellant and J. G.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1945.  He died in November 1999.  The appellant, B. F., is 
the grandson of, and the conservator for, R.A., the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Muskogee, 
Oklahoma, Regional Office (Muskogee RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Los Angeles, California (Los Angeles 
RO).

As a preliminary matter, the Board notes that in November 
1998 the Muskogee RO denied a claim for an apportionment of 
the veteran's VA benefits for R.A., the veteran's estranged 
spouse.  In December 1998, the Muskogee RO received a notice 
of disagreement (NOD) from the denial of an apportionment of 
the veteran's VA benefits for R.A.

In November 1998, R.A. appointed the Oklahoma Department of 
Veterans Affairs as her representative.

In January and February 1999, the Muskogee RO received 
documents indicating the appellant had been appointed as the 
conservator of R.A.  The letters of conservatorship noted 
specific power had been granted to the appellant to handle VA 
related matters.  In the April 2003 remand, the Board found 
that these documents were sufficient to authorize the 
appellant to act on behalf of R.A.  See 38 C.F.R. § 20.301 
(2004).

In November 1999, the appellant perfected the appeal as to 
the matter of entitlement to an apportionment of the 
veteran's VA benefits for R.A., the veteran's estranged 
spouse.  

In February 2000, the Muskogee RO received correspondence 
from the Oklahoma Department of Veterans Affairs and from the 
appellant indicating a desire to withdraw the appeal and his 
request for a hearing.  

In October 2000, the Muskogee RO noted the appellant had been 
certified as conservator and payee on behalf of R.A. and that 
nonservice-connected death pension benefits had been awarded 
to R.A. as the veteran's surviving spouse, effective from 
December 1, 1999.

In an October 2000 NOD, the appellant expressed disagreement 
with the assigned effective dates and claimed R.A. was 
entitled to spousal benefits from 1977 to November 1999 and 
widow's benefits from November 1999.  

In December 2000, the Muskogee RO issued an SOC styling the 
issue as entitlement to an earlier effective date for payment 
of spouse and surviving spouse benefits.  In February 2001, 
the appellant submitted correspondence to perfect the appeal.

In correspondence dated in August 2001, the appellant revoked 
the power of the Oklahoma Department of Veterans Affairs as 
representative.

In August 2001, the appellant and one of R.A.'s caretakers 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The Board notes that, during the August 2001 hearing, the 
appellant stated he was satisfied with the effective dates 
assigned for the award of the nonservice-connected death 
pension and surviving spouse's aid and attendance benefits.  
The Board notes that the award, in fact, granted the earliest 
possible effective dates and finds that the appellant has 
withdrawn these matters from appeal.  As the appellant has 
withdrawn the appeal for earlier effective dates for the 
award of the nonservice-connected death pension and surviving 
spouse's aid and attendance benefits, the Board finds the 
issue listed on the title page of this decision is the only 
matter remaining for appellate review.  

In an October 2001 decision, the Board denied entitlement to 
additional VA benefits for the veteran's estranged spouse, 
R.A., prior to the veteran's death as lacking legal merit or 
entitlement under the law.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion), the appellant and the Secretary 
of Veterans Affairs (Secretary) asked the Court to vacate the 
October 2001 Board decision and to remand the appeal to the 
Board to provide adequate reasons and bases for its findings 
and conclusions.  By Order entered in August 2002, the Court 
granted this motion, vacated the October 2001 Board decision, 
and remanded the case to the Board for readjudication and 
disposition consistent with the Joint Motion.

In April 2003, the Board remanded the case for further 
development consistent with the Joint Motion.  The case now 
is before the Board for further appellate consideration.

In January 2004, the appellant filed a VA Form 21-8416, 
Medical Expense Report.  It is unclear whether this is to be 
construed as a request for a higher pension for 2003 because 
of a reduction in countable family income due to unreimbursed 
medical expenses.  Moreover, the Board notes that the 
September 2001 VA field examiner indicated that R. A. did not 
want B. F. to act as her fiduciary for VA benefits and the 
examiner recommended that another family member be appointed.  
On remand, these issues should be clarified and appropriate 
action should be taken.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) was enacted 
and became effective.  This law describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  VA also revised the regulations effective November 
9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the November 
1998 AOJ decision that is the basis of the appeal was already 
decided prior to enactment of the VCAA.  The Court 
acknowledged in Pelegrini that where, as here, the section 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

As noted above, the Board remanded the case, in April 2003, 
for further development consistent with the Joint Motion, to 
include compliance with the duty and notice provisions of the 
VCAA.  As demonstrated by the facts recited in the Joint 
Motion and the April 2003 remand, the Muskogee RO was 
inconsistent in its treatment of R.A. and/or B. F. as the 
appellant or her conservator.  The civil court recognized B. 
F. as R.A.'s conservator in January 1999.  It appears that it 
was not until a letter dated October 19, 2000 that the 
Muskogee RO notified the appellant that he had been certified 
by VA as conservator and payee on behalf of R.A for VA 
benefit purposes.  Prior to that, the appellant had been 
informed that R.A. must sign all documents pertaining to her 
claim for apportionment.  Thus, the case was remanded for the 
RO to address the validity of B. F.'s conservatorship and its 
effect on the apportionment appeal, to include whether that 
appeal was properly withdrawn.  As this issue was  
"inextricably intertwined" with the issue certified for 
appeal, the Board noted that it should be fully developed 
prior to further appellate review of the certified issue.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Under 38 U.S.C.A. § 5307, all or any part of a nonservice-
connected disability pension payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse, or if the veteran's children are not 
residing with the veteran, and the veteran is not reasonably 
discharging his responsibility for the spouse's or children's 
support.  38 U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. 
§§ 3.450, 3.452(a) (2004).  Without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, a veteran's compensation may be specially apportioned 
between the veteran and his dependents as long as such 
apportionment would not cause undue hardship to other persons 
in interest, including the veteran.  38 C.F.R. §§ 3.451, 
3.453 (2004).

Furthermore, in determining the rate of apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and the dependents on whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  Ordinarily, apportionment 
of more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her, while apportionment 
of less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451.  A veteran's pension cannot be apportioned until an 
estranged or former spouse files a claim for apportionment.  
38 C.F.R. § 3.458(g) (2004).

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 
3.50(a). Under 38 C.F.R. § 3.1(j) (2004), the term "marriage" 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage or the law of the 
place where the parties resided when the rights to benefits 
accrued.  See also 38 C.F.R. § 3.205 (2004).  Moreover, 38 
C.F.R. § 3.23 provides that a veteran's spouse who resides 
apart from the veteran and is estranged from the veteran may 
not be considered the veteran's dependent unless the spouse 
receives reasonable support contributions from the veteran.  
38 C.F.R. § 3.23 (2004).  (Note that, under 38 C.F.R. § 3.60 
(2004), a veteran and spouse who reside apart are considered 
living together unless they are estranged.)

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with part of 
the Board's April 2003 remand, it did not provide the 
claimant with the implementing regulations or the notice 
required by the VCAA with regard to apportionment of the 
veteran's pension benefits as required by instruction 
paragraph 1.  In letters dated in September 2005, the 
appellant indicated that he had not received VA's request for 
income information and that R. A., wants the apportionment to 
be retroactive to 1986, not August 1998.  The Board observes 
that the appellant's mailing address has changed during the 
interim.  In a January 2004 administrative decision, VA 
determined that the appeal of the November 1998 rating 
decision remains unresolved as a withdrawal of that appeal 
had not been properly effected.  Even though it is a 
favorable decision, it appears that this decision was never 
provided to the appellant or his attorney of record.  On 
remand, the appellant and his representative, if any, should 
be given a copy.  Moreover, in making the January 2004 
administrative decision, VA failed to answer the five 
questions posed by the Board's remand in instruction 
paragraph 2.  This should also be accomplished on remand.

Finally, VA needs to contact the appellant to clarify his 
representation.  The Board observes that, in an October 2002 
letter, the appellant's attorney stated that he would not be 
representing the B. F. who serves as conservatory for the 
appellant.  In a November 2002 response, the Board advised 
the attorney that the record did not contain any 
documentation, indicating that B. F. had revoked the 
attorney's authority to act on his behalf or that he had 
designated a new representative.  By filing a VA Form 22a, 
Appointment of Individual as Claimant's Representative signed 
by the attorney and B. F. in December 2001, the VA must 
continue to recognize the attorney as the representative of 
record until either: B. F. revokes his authority to act on 
his behalf in writing or properly designates a new 
representative, or the attorney files a motion to withdraw as 
the appellant's representative and the motion is granted.  
38 C.F.R. §§ 20.607, 20.608(b)(2).  Since neither of these 
events happened, VA still considers the attorney listed above 
as the representative of record.  To be recognized as a 
representative for a particular claim, the appellant as an 
individual (conservator here) must execute a VA Form 21-22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, or a designation may be made in a written 
document signed by both the appellant and the individual 
representative, which authorizes a named individual to act as 
the appellant's representative only with respect to a 
specific claim involving one or more specific benefits.  The 
document must include the name of the appellant, the 
applicable VA claims file number, the appellant's consent for 
the individual representative to have access to his VA 
records, the name of the individual representative, a 
description of the specific claim for benefits to which the 
designation of representation applies, and a certification 
that no compensation will be charged or paid for the 
individual representative's services.  

Under 38 C.F.R. § 20.601, only one representative will be 
recognized by VA.  Accordingly, VA must send a letter to the 
appellant and notify him of the October 2002 statement from 
his attorney and advise him what he must do if he wishes to 
revoke his current 22a designation or designate a new 
individual representative.  On remand, VA should clarify the 
appellant's representation.  If he indicates that he wants 
the attorney listed above to continue to represent him, then 
he needs to do nothing.  Alternatively, the appellant should 
be allowed to revoke the current 22a or to appoint a new 
representative, if he so desires.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant should be given a copy 
of his attorney's October 2002 letter and 
ask the appellant to clarify whether he 
is represented by Clark C. Evans, 
Esquire.  Alternatively, he should be 
advised that he can revoke his present VA 
Form 21-22a, Appointment of Veteran's 
Service Organization as Claimant's 
Representative, or designate a new 
representative by providing a new VA Form 
21-22a selecting someone else as his 
representative.  Any such letter to the 
appellant must notify him that the 
October 2002 statement from his attorney 
is insufficient to allow him to withdraw 
as his representative and advise him what 
he must do if he wishes to designate a 
different individual as his 
representative.  In any event, he should 
be provided with a VA Form 21-22a and 
given a reasonable opportunity to revoke 
his current appointment or to appoint a 
new representative.

2.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, VA must inform the 
claimant (1) about the information and 
evidence needed to establish entitlement 
by the veteran's surviving spouse to 
apportionment of the veteran's pension 
benefits prior to the veteran's death; 
(2) of the information and evidence that 
VA will seek to provide;(3) of the 
evidence the claimant is expected to 
provide such as income and expense data; 
and (4) ask the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim for 
apportionment of the veteran's benefits 
prior to his death.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

3.  The VA should also provide the 
appellant and his attorney with a copy of 
the January 2004 administrative decision 
determining that the appeal of the 
November 1998 rating action, denying 
apportionment of the veteran's pension 
benefits, was not properly withdrawn and 
is still on appeal.  

4.  Thereafter, VA should readjudicate 
the issue of entitlement to additional VA 
benefits for the veteran's spouse prior 
to the veteran's death.  In so doing, the 
RO must address the following questions: 
(1) A California court recognized Bradley 
Foster as the conservator of R.A. for 
purposes of VA benefits, beginning in 
January 1999, does this mean that VA 
recognized him as R.A.'s conservator when 
it received written notice of his 
conservatorship in January 1999; (2) If 
Bradley Foster was not recognized as the 
conservator of R.A. in January 1999, when 
was he recognized by VA as her 
conservator and why then; (3) If Bradley 
Foster was recognized by VA as R.A.'s 
conservator prior to the withdrawal 
submitted by R.A.'s representative on 
February 24, 2000, was the conservator's 
consent adequate to perfect withdrawal of 
the appeal of the apportionment issue 
without R.A.'s written consent; (4) If 
not, why not; and (5) Is the statement 
"Elbert's death has stopped the appeal 
for spouse pension claim" construed as a 
clear intent to withdraw the claim for 
apportionment of benefits or as a 
misapprehension on the conservator's part 
that he was estopped by the veteran's 
death from pursuing R.A.'s claim for an 
apportionment of benefits?  If any 
determination remains adverse, the 
appellant and his representative, if any, 
should be furnished a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to this appeal.  The requisite 
period of time for a response should be 
afforded.   

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the appellant is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative, if any, have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

